Citation Nr: 0114851	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-14 290	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for residuals of a left hip replacement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty in the military from 
July 1942 until retiring in July 1962.

2.  On September 28, 2000, the Board of Veterans' Appeals 
(Board) received a statement from the veteran's 
representative indicating the veteran had died the previous 
month-on August 4, 2000.


CONCLUSION OF LAW

Because of the veteran's death, the Board does not have 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2000, the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, denied the 
veteran's claim for compensation, pursuant to 38 U.S.C.A. 
§ 1151, for residuals of a left hip replacement.  He appealed 
the RO's decision to the Board.  Unfortunately, the veteran 
died during the pendency of his appeal.  On September 28, 
2000, the Board received a statement from the veteran's 
representative indicating the veteran had died the previous 
month-on August 4, 2000.  The representative also indicated 
the veteran's widow had provided this information concerning 
his untimely death.

As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the veteran's death 
and, therefore, must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1302 (2000).

In making this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2000).


ORDER

The appeal is dismissed.



		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


